Citation Nr: 9928327	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-45 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1991.  

This matter arises from rating decisions by The Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the veteran's claim for service 
connection for an acquired psychiatric disorder.  The veteran 
filed a timely appeal, and the case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  An unappealed April 1993 RO rating decision denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  

2.  Additional evidence submitted since the April 1993 rating 
decision bears directly and substantially on the issue under 
consideration, and is by itself, or in conjunction with 
evidence previously submitted, so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  There is no competent medical evidence of a nexus or link 
between the veteran's currently diagnosed acquired 
psychiatric disorder and his active service.  


CONCLUSIONS OF LAW

1.  The April 1993 rating decision by the RO, which denied 
the veteran's claim for an acquired psychiatric disorder, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.160(d), 20.302, 20.1103 (1998).  

2.  The evidence received since the RO's April 1993 rating 
decision is new and material, and the veteran's claim for 
service connection for an acquired psychiatric disorder has 
been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).  

3.  The veteran's claim for service connection for an 
acquired psychiatric disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that in its January 1996 rating 
decision, the RO decided the veteran's case on the merits 
without first considering the issue of whether new and 
material evidence had been consider the veteran's previously 
denied claim.  By a decision of April 1993, the RO denied the 
veteran's claim for service connection for a nervous 
disorder.  The veteran filed a timely Notice of Disagreement, 
and following the issuance of a Statement of the Case in 
November 1994, the veteran filed a Substantive Appeal in 
January 1995.  In February 1995, the RO informed the veteran 
that his appeal was untimely, that he must submit new and 
material evidence to reopen his claim.  The veteran did not 
dispute this finding, and the April 1993 decision hence 
became final.  

In May 1995, the veteran submitted additional evidence, 
consisting of medical treatment records, which was apparently 
considered to be a new claim for service connection for an 
acquired psychiatric disorder.  The veteran's claim was 
denied on the merits by a January 1996 rating decision.  The 
RO did not address the issue of whether new and material 
evidence had been submitted to reopen the previously denied 
claim.  Claims which have previously been denied by final 
decisions may only be reopened if new and material evidence 
has been submitted.  See 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).  

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  The first step is to determine whether 
the claimant has presented new and material evidence under 
38 C.F.R. § 3.156(a) to reopen the prior claim.  If so, the 
second step requires a determination of whether the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, the adjudication process must 
halt, despite reopening, because a claim that is not well 
grounded cannot be allowed.  See Elkins, supra; Winters, 
supra.  If the claim is well grounded, then the VA must 
ensure that the duty to assist has been fulfilled before 
proceeding to the third step, an adjudication on the merits 
of the claim.  

In determining whether new and material evidence has been 
submitted, "new" evidence is that which has not been 
previously submitted to agency decision makers, and is 
neither cumulative nor redundant.  See 38 C.F.R. § 3.156(a); 
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly or 
substantially on the specific matter under consideration, and 
which by itself or in conjunction with other evidence 
previously submitted is so significant that it must be 
considered in order to fairly decide the merits of that 
claim. Id.  

The evidence considered by the RO in reaching its April 1993 
decision consisted of the veteran's service medical records, 
the report of a VA rating examination dated in April 1992, 
and VA outpatient treatment records dating from September 
through October 1992.  The veteran's service medical records 
show that he was seen for complaints of having experienced 
anxiety/panic attacks and feelings of nervousness in October 
and December 1980 and in January 1981.  In August 1981, the 
records show that he sought treatment for an eating disorder, 
in conjunction with a Marine Corps weight control program.  
The veteran was subsequently discharged from service in 
December 1991.  

The report of the April 1992 VA rating examination shows that 
the veteran denied having any psychiatric problems, and 
indicated that he had experienced depression some two years 
previously.  The veteran indicated that he was doing well.  
The examiner concluded by stating that at the time, it 
appeared that the veteran did not have any current mood, 
affective, or thought disorders.

VA treatment records dating from September through October 
1992 show that the veteran experienced shortness of breath 
and what was characterized as a fluttering heartbeat.  It was 
noted that he experienced an anxiety or panic attack and that 
he had first experienced such attacks some eight years 
previously.  In October 1992, the treatment notes show that 
the veteran was assessed as having a chronic anxiety 
disorder.  

Evidence received since the April 1993 final decision, and 
relevant to the issue of the veteran's acquired psychiatric 
disorder, includes VA and private clinical treatment records 
dating from August 1991 through October 1997; a personal 
hearing transcript dated in December 1993; reports of VA 
rating examinations dated in February 1994 and June 1996; and 
a report of a Veterans Health Administration (VHA) expert 
medical opinion, dated in April 1999.  The clinical treatment 
records show that the veteran continued to experience anxiety 
and panic attacks in addition to depression, but do not 
include any medical opinion as to the etiology of these 
disorders.  Further, this evidence fails to include any 
medical opinion that the veteran incurred a psychosis in 
service.  

Reports of the VA rating examinations referenced above show 
that in February 1994, the veteran was diagnosed with a panic 
disorder without agoraphobia.  In June 1996, the veteran's 
diagnoses included Axis I generalized anxiety with panic 
attacks.  The examiner also offered his opinion that the 
veteran had an eating disorder that may have been related to 
stress.  Neither of these reports included an opinion that 
the veteran had a psychosis that was incurred in service.  

The report of a medical assessment dated in September 1997 
from the National Naval Medical Center in Bethesda, Maryland, 
indicates that the veteran's medical problems began in 
October 1980 when he had experienced an anxiety attack.  
Since that time, the report states that the attacks had 
recurred and that diagnoses of anxiety attacks and other 
disorders were established per a review of pertinent VA 
clinical treatment records.  

The Board reviewed the medical evidence as discussed, and 
concluded that further clarification was necessary.  
Accordingly, in March 1999, the Board referred the veteran's 
claims file to the VHA for an expert medical opinion.  
Specifically, the VHA examiner who serves as the director of 
the Mental Health Service Line was requested to offer an 
opinion as to whether it was at least as likely as not that 
the veteran had a psychiatric disorder that was incurred in 
service.  In addition, the examiner was asked to offer an 
opinion as to whether it was at least as likely as not that 
the veteran had a psychiatric disorder which aggravated his 
service-connected physical disabilities.  

In response to the Board's request, the examiner discussed 
the veteran's medical history.  Following a review of the 
claims file, the examiner concluded that it was not likely 
that the veteran had a psychiatric disorder that had been 
incurred in service.  He also concluded that it was more 
likely than not that the veteran had a psychiatric disorder 
which aggravated his service-connected disabilities.  He 
further offered that the medical record supported Axis I 
diagnoses of anxiety, not otherwise specified and depression 
not otherwise specified.  

The medical evidence received since the April 1993 rating 
decision confirms that the veteran has an acquired 
psychiatric disorder.  Moreover, the contemporaneous clinical 
treatment records, VA rating examination reports, the report 
of the September 1997 medical assessment, and the April 1999 
VHA examiner's report present a more complete picture with 
respect to the veteran's acquired psychiatric disorder.  Of 
greatest significance, the VHA opinion addresses the issue of 
a nexus between the veteran's acquired psychiatric disorder 
and his active service.  Accordingly, the Board finds that 
the newly submitted evidence is probative of the central 
issue in this case.  This evidence, when considered alone or 
in conjunction with all of the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  As such, this 
evidence is "new and material" as contemplated by law, and 
thus, provides a basis to reopen the veteran's claim for 
service connection for an acquired psychiatric disorder.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

As the veteran's claim for service connection for an acquired 
psychiatric disorder has been reopened, the Board must 
determine if this claim is well grounded.  The law provides 
that service connection may be granted for a disability 
resulting from a disease or injury that was incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  The veteran has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of 38 U.S.C.A. § 5107.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  In the absence of a well-grounded claim, 
there is no duty to assist the veteran in developing facts 
pertinent to the claim, and the claim must fail.  See Epps v. 
Gober, 126 F.3d 1464 (1997); Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1995) (en banc).  

To establish that a claim for service connection is well 
grounded, the claimant must first satisfy three elements.  
First, there must be evidence of an incurrence or aggravation 
of an injury or disease in service.  Second, there must be 
competent (i.e., medical) evidence of a current disability.  
Third, there must be medical evidence of a nexus or link 
between the current disability and the in-service injury or 
disease.  See Epps, supra.  Lay or medical evidence, as 
appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 489, 507 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Alternatively, a claim may be well grounded based upon the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

As noted, the records, consisting of contemporaneous clinical 
treatment records and VA rating examination reports show that 
the veteran experienced anxiety and panic attacks both during 
and after his active service.  They also show that he 
currently has an acquired psychiatric disorder, but fail to 
contain any medical opinion linking that disorder to his 
active service.  Moreover, to the extent that the September 
1997 medical assessment report from the Naval Medical Center 
in Bethesda, Maryland, could be construed to establish a link 
between an acquired psychiatric disorder and the veteran's 
active service, the Board notes that such opinion appears to 
be a mere recitation of the veteran's self-reported medical 
history, and medical evidence of record.  The Board would 
observe that "evidence which is simply medical information 
recorded by a medical examiner, unenhanced by additional 
medical comment by that examiner, does not constitute 
'competent medical evidence'."  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  

Most significantly, the VHA examiner concluded in his April 
1999 report that it was not as likely as not that the veteran 
had an acquired psychiatric disorder that had been incurred 
in service.  The examiner supported his conclusion with a 
discussion of the evidence and a medical rationale that was 
consistent with that evidentiary discussion.  The Board 
acknowledges that the VHA examiner also concluded that the 
veteran's psychiatric disorder likely aggravated his service-
connected disorders.  However, service connection is not 
warranted for nonservice-connected disorders in cases in 
which those disorders aggravate service-connected disorders.  
See Johnston v. Brown, 10 Vet. App. 80, 86 (1997).  In sum, 
the medical evidence presented fails to establish a nexus or 
link between the veteran's diagnosed acquired psychiatric 
disorder and any incident of his active service.  

In addition, as a lay person lacking in medical training and 
expertise, the veteran is not competent to address an issue 
requiring an expert medical opinion.  Accordingly, statements 
by the veteran that he has an acquired psychiatric disorder 
that was incurred in service do not constitute medical 
evidence.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  What 
is missing in the present case, is a medical opinion that the 
veteran has an acquired psychiatric disorder that was 
incurred in service.  

For the foregoing reasons, it is the decision of the Board 
that the veteran has not met his initial burden of submitting 
evidence of a well-grounded claim for service connection for 
an acquired psychiatric disorder.  The Board is unaware of 
any additional evidence which is available which could serve 
to well ground the veteran's claim.  As the duty to assist is 
not triggered here by a well-grounded claim, the VA has no 
obligation to further develop the veteran's claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps; supra; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for an acquired 
psychiatric disorder is reopened.  However, the veteran's 
claim for service connection for an acquired psychiatric 
disorder is not well grounded, and is, therefore, denied.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

